DETAILED ACTION
This Non-Final action is responsive to communications: application filed on 03/09/2021. Applicant’s preliminary amendment submitted on 05/17/2021 is acknowledged.
After preliminary amendment of 05/17/2021, claims 22-31 are pending. Claim 21 is independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”.
C) Per MPEP 2173.04, undue breadth of the claim may be addressed under different statutory provisions, depending on the reasons for concluding that the claim is too broad. 
	D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed prior art must be considered in its entirety. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.
E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.
F) In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	See Application Data Sheet (ADS) for domestic CON priority details.

Information Disclosure Statement
5.	IDS filed on 03/09/2021 has been considered.

Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 22, 23, 25, 26, and 29 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by PARK et al.  (US 2016/0019951 A1). 
Regarding independent claim 22, PARK teaches A method for manufacturing  a semiconductor memory device (para [0016] and Fig. 8: “memory cell array”. See ANNOTATED VERSION OF PARK FIG. 8 attached for all Fig. 8 references. See also Fig. 3A-Fig. 3D and Fig. 15. Vertically built layers, each layer comprising cross-point array. Fabrication starts from substrate or bottom layer and fabricates vertically positioned layers in sequential fashion) comprising: 

    PNG
    media_image1.png
    492
    504
    media_image1.png
    Greyscale

forming a first conductive layer (Fig. 8: BL0); 
forming a first resistance changing layer (Fig. 8: VR2) above the first conductive layer (Fig. 8: BL0); 
etching the first conductive layer (bitlines etched in x-direction) and the first resistance changing layer (resistive element etched in x, y direction to form cross point between BL, WL) to be divided in a first direction (Fig. 8: x-direction); 
forming a second conductive layer (Fig. 8: WL1) above the first resistance (Fig. 8: VR2); 
forming a first insulating layer (Fig. 8: isolation or insulating layer between 3 and 4) above the second conductive layer (Fig. 8: WL1); 
forming a third conducive layer (Fig. 8: WL2) above the second conductive layer (Fig. 8: WL1) after forming the first insulating layer (Fig. 8: isolation); 
forming a second resistance changing layer (Fig. 8: VR3) above the third conductive layer (Fig. 8: WL2); 
etching the third conductive layer (word lines etched in y-direction) and the second resistance changing layer (resistive element etched in x, y direction to form cross point between BL, WL) to be divided in a second direction (Fig. 8: y-direction) crossing the first direction; 
forming a fourth conductive layer (Fig. 8: BL3) above the second resistance changing layer (Fig. 8: VR3); and 
etching the fourth conductive layer (bitlines etched in x-direction) and the second resistance changing layer (resistive element etched in x, y direction to form cross point between BL, WL) to be divided in the first direction (Fig. 8: x-direction).
Method of general forming or general etching of a device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.
Regarding claim 23, PARK teaches the method according to claim 22, further comprising: etching the first resistance changing layer (Fig. 8: VR2) and the second conductive layer (Fig. 8: WL2) to be divided in the second direction (Fig. 8: y-direction).
Regarding claim 25, PARK teaches the method according to claim 22, further comprising: forming a second insulating layer (Fig. 8: isolation oxide portion between Bit lines in layer3) adjacent to the first resistance changing layer (Fig. 8: VR2) in the first direction (Fig. 8: x-direction) after etching the first resistance changing layer and before forming the second conductive layer (Fig. 8: WL1); and forming a third insulating layer (Fig. 8: isolation oxide portion between Bit lines in layer2) adjacent to the first resistance changing layer (Fig. 8: VR2)  in the first direction  (Fig. 8: x-direction) via the second insulating layer (see Fig. 8) .
Regarding claim 26, PARK teaches the method according to claim 22, further comprising: forming a circuit on a substrate (Fig. 8: control region circuitry, see Layer1), 
the circuit (Fig. 8: control region circuitry, see Layer1) and the first resistance changing layer (Fig. 8: VR2) divided in the first direction being overlapped in a third direction (Fig. 8: z-direction) crossing the first direction and the second direction.
Regarding claim 29, PARK teaches the method according to claim 22, further comprising: forming a first layer (Fig. 8: interfacial layer in contact region between WL2 and VR3) above the third conductive layer (Fig. 8: WL2) before forming the second resistance changing layer (Fig. 8: VR3. The limitation is further supported by PARK2 e.g. Fig. 12A: CP, para [0096] where it is taught that contact metal plug is fabricated between wordline  and resistive element).


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
12.	Claims 24, 27  are rejected under 35 U.S.C. 102(a) (1) as being anticipated by PARK et al.  (US 2016/0019951 A1), in view of PARK2 (US 2018/0012937 A1).
Regarding claim 24, PARK teaches the method according to claim 22. PARK teaches further comprising: forming a (see Fig. 8 and Fig. 3D: e.g. contact metal region to establish contact between Fig. 3D: BL and Fig. 3D: R ) (Fig. 8: BL0) and before forming the first resistance changing layer (Fig. 8: VR2. See Fig. 3D in relation to Fig. 8).
PARK is silent with respect to remaining provisions of this claim pertaining to forming a first metal layer.
PARK2 teaches – 
forming a first metal layer after forming the first conductive layer and before forming the first resistance changing layer (PARK2 e.g. Fig. 12A: PLG, para [0077] where it is taught that contact metal plug is fabricated between bit line and resistive element).
The teachings taught by PARK2 is well known in the art and is generally available in conventional fabrication process.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of PARK2 into the teachings of PARK such that metal contacts can be used in the memory apparatus for faster signal propagation e.g. for faster read/ write response.
Regarding claim 27, PARK and PARK2 teach the method according to claim 24. PARK2 teaches wherein the first metal film includes tungsten and nitrogen (see para [0097]: plug region with tungsten nitride).
Regarding claim 30, PARK teaches the method according to claim 29. It is silent with respect to remaining provisions of this claim. 
PARK2 wherein the first layer (interfacial layer in contact region between word line and resistive element) includes a tellurium (in context of para [0096], para [0097]: taken as minor contaminant from GST material with Te residing in interfacial layer) .
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate PARK2’s teachings as a matter of design choice, since applicant has not disclosed that such utilization of Te solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the incorporation.
Regarding claim 31, PARK and PARK2 teach the method according to claim 24, further comprising: forming a second metal film including tungsten and nitrogen on the third conductive layer (see PARK Fig. 8, PARK2 para [0097]).

13.	Claim 28  is rejected under 35 U.S.C. 102(a) (1) as being anticipated by PARK et al.  (US 2016/0019951 A1) and PARK2 (US 2018/0012937 A1) , in view of MIZUSHIMA et al.  (US 2013/0270506 A1)
Regarding claim 28, PARK teaches the method according to claim 25. PARK is silent with respect to remaining provisions of this claim. 
MIZUSHIMA et al. teaches wherein the second insulating layer includes silicon and nitrogen (Fig. 9 in context of para [0065]]: interlayer dielectric made with silicon nitride ).
The teachings taught by MIZUSHIMA is well known in the art and is generally available in conventional fabrication process.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of MIZUSHIMA into the teachings of PARK 

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure: 
Tanaka (US 20150236072 A1): Fig. 1-Fig. 15 disclosure applicable for all claims.
PARK (US 2016/0055904 A1): Fig. 9A-Fig. 14 disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825